DISSENTING OPINION
FORD ELLIOTT, J.:
I respectfully dissent because I do not believe the merits of the trial court’s July 10, 1995 order, which denied the administrator’s exceptions to the denial of his petitions to turn over assets, are properly before this court. I cannot agree with the majority that the administrator could choose whether or *635not to appeal from this collateral order. As a result, I would find that the administrator’s right to appeal from the July 10th order was out of time when he failed to file an appeal within 30 days of entry of the order, and that, consequently, we lack jurisdiction to address any of the issues decided by that order. I would therefore find that the issue raised in the administrator’s motion for a new trial nunc pro tunc based on after-discovered evidence is the only issue properly before this court. My reasons follow.
“As an appellate court, we may, sua sponte, determine whether an appeal is properly before this court.” Continental Bank v. Andrew Building Co., 436 Pa.Super. 559, 564, 648 A.2d 551, 553 (1994), citing Edmonds by James v. Western Pa. Hosp. Radiology Assoc., 414 Pa.Super. 567, 571, 607 A.2d 1083, 1085 (1992) (other citations omitted). Establishment of appellate jurisdiction is of equal importance with the establishment of a meritorious claim for relief; jurisdiction is a predicate upon which consideration of the merits must rest. “Where the jurisdiction of the court has been lost because of the staleness of the complaint, the attractiveness of an argument on the merits is of no moment because the tribunal is without the power to grant the requested relief.” Robinson v. Commonwealth of Pennsylvania, Board of Probation and Parole, 525 Pa. 505, 510, 582 A.2d 857, 860 (1990).
I agree with the majority that the instant appeal, insofar as it relates to the merits of the July 10, 1995 order, may properly be considered an appeal from a collateral order, pursuant to Pa. R.A.P. 313. In Pugar v. Greco, 483 Pa. 68, 394 A.2d 542 (1978), our supreme court noted:
Under Cohen [v. Beneficial Industrial Loan Corporation, 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528[] (1949) ],[1] an order is considered final and appealable if (1) it is separable from and collateral to the main cause of action; (2) the right involved is too important to be denied review; and (3) the question presented is such that if review is postponed until final judgment in the case, the claimed right will be irreparably lost.
Pugar, supra at 73, 394 A.2d at 545, citing Cohen, supra at 546, 69 S.Ct. at 1226. “However, to qualify under the Cohen exception all three factors must be met.” Fried v. Fried, 509 Pa. 89, 95, 501 A.2d 211, 214 (1985). As the Hanson court observed:
Whether an order is final and appealable cannot necessarily be ascertained from the face of a decree alone, nor simply from the technical effect of the adjudication. The finality of an order is a judicial conclusion which can be reached only after an examination of its ramifications.
Hanson, supra at 265, 679 A.2d at 787-88, quoting Pugar, supra at 73, 394 A.2d at 545, quoting Bell, supra.
Thus, if we are to find that the order dismissing appellant’s exceptions is collateral to the ultimate settlement of Decedent’s estate, I believe we must, under the definition of a collateral order, find that unless appellant immediately appealed from the order, a right too important to be denied review would have been irreparably lost. See Pugar, supra. See also In re Estate of Georgiana, 312 Pa.Super. 339, 342, 458 A.2d 989, 990-91 (1983) (finding that an order dismissing exceptions to a previous order denying a petition for removal of an executor and appointment of a successor was a final, appealable order pursuant to the analysis promulgated by the Supreme Court in Cohen, supra, and Pugar, supra, even though the order of the court below did not end the litigation or dispose of the entire case, and there had been no final account of distribution of the estate), affirmed, 504 Pa. 510, 475 A.2d 744 (1984). As noted supra, however, the record indicates no notice of appeal was filed within 30 days of the July 10,1995 order.
As our Rules of Appellate Procedure provide:
An appeal permitted by law as of right from a lower court to an appellate court shall be taken by filing a notice of appeal *636with the clerk of the lower court within the time allowed by Rule 903 (time for appeal).
Pa. R.A.P. 902, 42 Pa.C.S.A (emphasis added). Rule 903 provides in pertinent part that the notice of appeal required by Rule 902 “shall be filed within 30 days after the entry of the order from which the appeal is taken.” Pa. R.A.P. 903, 42 Pa.C.S.A. Furthermore, a collateral order is an order from which an appeal may be taken as of right. Pa. R.A.P. 313(a), 42 Pa.C.S.A.
I recognize that a collateral order is not a final order in the classical or technical sense. See Zigmont Pines, Pennsylvania Appellate Practice: Procedural Requirements and the Vagaries of Jurisdiction (Part 1), 91 Dick. L.Rev. 55, 80 (1986) (noting that finality in the classical or technical sense means that the litigant is actually and completely out of court and that litigation in the lower court is completed). Nevertheless, as our cases interpreting the collateral order doctrine indicate, a collateral order is considered final for purposes of appeal. See Pugar, supra at 73, 394 A.2d at 545 (defining a collateral order as one that is considered final and appealable); Hanson, supra at 758, 679 A.2d at 788 (noting that collateral orders are recognized as final even if they do not dispose of all parties or claims). See also Pines, supra at 109-110 (noting two necessary corollaries to the collateral order doctrine: “(1) the lower court’s determination on the collateral matter must be final and (2) deferred appellate review of the lower court’s determination would be either ineffective or impossible.”). As a result, the same rules that apply to final orders must be applied to collateral orders. To allow a party to appeal from a collateral order as of right without imposing upon that party the same procedural requirements we impose upon a party appealing from a “classical” final order or judgment is to allow that party to benefit from the doctrine of finality without incurring its obligations. See Thermo-Guard, Inc. v. Cochran, 408 Pa.Super. 54, 61, 596 A.2d 188, 192 (1991) (holding that the proper procedure for appealing from a final decree in equity, from which an appeal may be taken as of right, is to file a notice of appeal pursuant to Chapter 9 of the Rules of Appellate Procedure, not to file a petition for permission to appeal); Mash v. Old Home Manor, Inc., 298 Pa.Super. 7, 10, 444 A.2d 147, 149 (1982) (noting that Chapter 9 of the Rules, by its terms, applies to all appeals except those specifically excluded by Rule 901, and holding that the Chapter therefore applies to appeals pursuant to Rule 311, interlocutory appeals as of right). See also G. Ronald Darlington et al., Pennsylvania Appellate Practice § 902.1, at 9-7 (2d ed. 1996) (stating that “[t]he notice of appeal requirements of Chapter 9 apply only to those cases in which an appeal is permitted by law as of right.”).
While the majority acknowledges that the July 10, 1995 order is a collateral order, (majority opinion at 5), the majority nevertheless states it can find no rule of law which requires that a collateral order be appealed within 30 days. The majority then attempts to compare an appeal from a collateral order under Pa. RAP. 313 with an appeal from an interlocutory order as of right under Rule 311. In so doing, the majority refers to Subdivision (g), Waiver of Objections, under Rule 311, which provides that failure to appeal an order under subdivision (a), including paragraph (a)(7),2 “An order which is made appealable by statute or general rule,” shall not constitute waiver of the objection, and the objection may be raised on any subsequent appeal. Pa. R.A.P. 311(g)(l)(i). The majority then concludes that subparagraph (g)(l)(i) applies to collateral orders because collateral orders are “general rules” for purposes of subdivision (a)(7). I disagree with this analysis for three reasons.
First, if, as the majority reasons, paragraph (a)(7) encompasses the general rule under Rule 313(a) pertaining to collateral orders because it is an order that is made appealable by statute or general rule, then one could also argue that paragraph (a)(7) encompasses the general rule under Rule 341(a), by which final orders from an administrative agency or lower court are made appealable. If paragraph (a)(7) applies to Rule 341, then, under the majority’s analysis, *637subparagraph (g)(l)(i) also applies to Rule 341. As a result, failure to appeal from a final order under Rule 341 does not constitute waiver. I do not believe this is the law of Pennsylvania.
The majority also overlooks the Note to the revised 1995 edition of the Rules which states:
The reference in Subdivision (g) to an ‘interlocutory’ order is intended to make clear that where an order has a ‘final aspect ’ the principle stated in paragraph (d)(l)[3] may be inapplicable, and failure to appeal the original order may operate as a waiver of all objections to the order. In this respect the rule is intended to continue the prior practice.
Pa. R.A.P. 311, Note, amended May 6, 1992, applicable to all orders entered on or after March 1,1994 (emphasis added).4 Certainly, a collateral order has a “final aspect.”
Additionally, while the majority cites to a section of the Note to Rule 311 which states that appeal rights under Rules 311, 312, 313, 341, 342, and 343 are cumulative, the fact that appeal rights are cumulative does not mean that parties are free to choose whether or when to appeal from final orders.
Finally, I again refer to the three prongs of the collateral order test, the last of which requires that, in order to be considered a collateral order, a right must be irreparably lost if an appeal is not immediately taken. See Fox v. Gabler, 377 Pa.Super. 341, 349, 547 A.2d 399, 403 (1988) (finding that an order requiring Gabler to post $10,000 or face imprisonment following his citation for civil contempt in the underlying equity action, while collateral to the main action, was not an appealable collateral order because no right would be irreparably lost if review of the order awaited final judgment in the main action). I would suggest that appellant cannot have it both ways.
The majority attempts to overcome this obstacle by characterizing the July 10, 1995 order as part of a broader collateral matter, encompassing all of the orders entered between September 9, 19945 and March 29, 1996, and from which an appeal was therefore timely taken on April 4,1996. (Majority opinion at 630-32.) While I agree with the majority that one must usually await the final resolution of any matter, collateral or not, before perfecting an appeal to this court, I disagree with the majority’s characterization of the point of finality in the case before us. In any case, whether we characterize the July 10,1995 order as a final, collateral order or as a final judgment entered in a collateral matter, the same result obtains; an appeal should have been taken within 30 days.
The majority, however, attempts to characterize the point of finality in the collateral matter as March 11, 1996, when the trial court denied the administrator’s motion for a new trial. (Majority opinion at 631.) I cannot agree: the same rules that apply to an appeal from any other final order apply to an appeal from an order in a collateral matter. The July 10, 1995 order was entered as a final decree on the matter of the return of assets to the estate. If a similar final decree had been entered under Rule 341 instead of Rule 313, we would not hesitate to quash the appeal as untimely where no appeal was perfected within 30 days, but where, as here, *638appellant chose instead to file a motion for a new trial nunc pro tunc based on after-discovered evidence, and the trial court merely entered an order purportedly staying entry of judgment pending disposition of that motion.
Our case law interpreting the Rules of Appellate Procedure makes it clear that only an order expressly granting reconsideration stays the running of the appeal period from the entry of a final order, be it a collateral order or a final judgment. See In re Greist, 431 Pa.Super. 188, 636 A.2d 193 (1994) (notice of appeal from an involuntary commitment order was untimely made more than 30 days after the commitment order was entered, even though the trial court scheduled a hearing for the motion to reconsider; trial court’s failure expressly to grant reconsideration within 30 days rendered the commit ment order final, citing Pa. R.A.P. 903(a), 1701(b)(3), 1701 comment, 42 Pa.C.S.A); Shapiro v. Center Township, 159 Pa.Cmwlth. 82, 632 A.2d 994 (1993) (an order staying all proceedings or merely setting a date for argument on a petition is not sufficient to toll the running of the appeal period, citing Pa. R.A.P. 1701(b)(3)(ii) and Schoff v. Richter, 386 Pa.Super. 289, 562 A.2d 912 (1989)), allo-catur denied sub nom. Valentine v. Wroten, 397 Pa.Super. 526, 580 A.2d 757 (1990) (trial court’s issuance of a rule to show cause why reconsideration should not be granted was insufficient to invoke Pa. R.AP. 1701; such a rule is not a grant of reconsideration, and therefore, did not operate to prevent the thirty-day appeal period from expiring), allo-catur denied, 527 Pa. 650, 593 A.2d 422 (1991).
As a result, while the trial court retained jurisdiction to address the motion for a new trial nunc pro tunc based on after-discovered evidence, it lacked jurisdiction to re-visit its July 10, 1995 order after the 30-day appeal period had run, on August 9, 1995. 42 Pa. C.S.A. § 5505. The only issues properly raised on appeal, therefore, were those raised in the motion, filed on July 17, 1995, and denied on March 11, 1996. A review of the motion, and of Judge Schwartz’s opinion in response thereto, indicates that the sole issue before the court was whether a new trial should be granted “based upon the affidavit and testimony of Bernard Petro recanting his previous testimony at trial, together with the affidavit and testimony of Catherine Cometta in support of the evidence provided by Bernard Petro Affidavit, which reveal a potential fraud on this Court surrounding the existence of the inter vivos gift to respondents, which this Court previously found to exist.” (Trial court opinion, 3/11/96 at 1-2.)
It is well settled in Pennsylvania that “the granting or refusal of a new trial based on after-discovered evidence is an area addressed to the sound discretion of the. court and the exercise of this discretion by the court will be reversed only where it has been clearly abused.” Mar Ray, Inc. v. Starr, 306 Pa.Super. 307, 315, 452 A.2d 739, 743 (1982), citing Helmig v. Rockwell Manufacturing Co., 389 Pa. 21, 131 A.2d 622 (1957), cert. denied, 355 U.S. 832, 78 S.Ct. 46, 2 L.Ed.2d 44 (1957), reh. denied, 355 U.S. 885, 78 S.Ct. 146, 2 L.Ed.2d 115 (1957) (other citations omitted). Additionally, where, as here, the decision to grant or deny a new trial is based on a credibility determination, we review the trial court’s decision with great deference, as such a decision goes to the weight of the evidence.
The weight of the evidence is an issue for the trier of fact, whose verdict will not be disturbed unless it is so contrary to the evidence as to “shock one’s sense of justice.” Kiser v. Schulte, 538 Pa. 219, 225, 648 A.2d 1, 4 (1994). Only where the injustice of the verdict “‘stand[s] forth like a beacon,”’ should it be disturbed. Id., quoting Elza v. Chovan, 396 Pa. 112, 118, 152 A.2d 238, 241 (1959). A trier of fact is free to believe all, part, or none of the evidence presented. Finally, a reviewing court may not substitute its judgment for that of the fact-finder on issues of fact. See Seewagen v. Vanderkluet, 338 Pa.Super. 534, 541, 488 A.2d 21, 24 (1985).
Because only an issue of fact which hinges on the credibility of one of the witnesses is properly before us, and because I can find nothing in Judge Schwartz’s opinion on the after-discovered evidence issue that shocks my sense of justice, I would be constrained *639to affirm the trial court as to this last, ap-pealable issue.
For all of the foregoing reasons, I respectfully dissent.

. Cohen was adopted by the Pennsylvania Supreme Court in Bell v. Beneficial Consumer Discount Co., 465 Pa. 225, 348 A.2d 734 (1975).


. The majority cites to paragraph (a)(8); however, in 1995 when the order at issue was entered. the paragraph to which the majority refers was (a)(7).


. There is no paragraph (d)(1). I must therefore assume that the authors of the Note were referring to paragraph (g)(1) since this Note addresses subdivision (g). Even if it does not, however, the meaning of the note is clear.


. This note was subsequently amended April 10, 1996, effective April 27, 1996.


. The record indicates that the order denying the administrator’s petitions to return assets was entered September 9, 1994, and that the administrator filed exceptions to this order on September 19, 1994. These exceptions were denied by order dated July 10, 1995. The administrator then filed a motion for a new trial nunc pro tunc on July 17, 1995, to which the court responded by entering an order that same date in which it “stayed" entry of judgment pending disposition of the new trial motion. The motion for a new trial nunc pro tunc was denied by order entered March 11, 1996, and judgment was then entered on March 29, 1996. Because judgment had been entered as part of the July 10, 1995 order, which "ordered, adjudged and decreed” that exceptions to the September 9, 1994 order were dismissed, the July 17, 1995 order did not operate to "stay” entry of an already-entered judgment. Likewise, the entry of judgment on March 29 was a nullity except insofar as it related to disposition of the motion for a new trial nunc pro tunc.